OPINION — AG — (1) THE DIRECTOR OF MENTAL HEALTH IS AUTHORIZED, IN HIS DISCRETION, TO APPOINT A "BUSINESS MANAGER TO FUNCTION FOR THE CENTRAL OFFICE" OF THE DEPARTMENT OF MENTAL HEALTH, TO PRESCRIBE HIS TITLE AND DUTIES AND TO FIX HIS COMPENSATION, BUT THAT SAID DUTIES WILL NOT DEPRIVE OTHER OFFICERS OF SAID DEPARTMENT, OR OF THE SIX EXISTING INSTITUTIONS NAMED IN 43A O.S. 1961 31 [43A-31], OF THE AUTHORITY GRANTED THERETO BY LAW. (2) THE COMPENSATION OF THE APPOINTEES OF THE DIRECTOR OF MENTAL HEALTH, REFERRED TO IN 43A O.S. 1961 14 [43A-14] IS PAYABLE FOR APPROPRIATIONS MADE TO SAID DEPARTMENT FOR "PERSONAL SERVICES" ETC., BY HOUSE BILL NO. 609, PAGE 633, OKLAHOMA SESSIONS LAWS, 1961, AND HENCE IS NOT PAYABLE IN THE MANNER OUTLINED IN SAID QUESTION. (3) HOWEVER, THE COMPENSATION OF THE BUSINESS MANAGER OF EACH OF THE SIX EXISTING INSTITUTIONS NAMED IN 43A O.S. 1961 19 [43A-19] IN OUR OPINION, PAYABLE FROM THE APPROPRIATIONS FOR SAID INSTITUTIONS SET FORTH IN SENATE BILL NO. 590, PAGE 698, OKLAHOMA SESSIONS LAWS. (FRED HANSEN)